                             IN THE UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF ARKANSAS
                                     EL DORADO DIVISION


HERBERT WAYNE SMITH and
KIMBERLY SMITH                                                                                          PLAINTIFF


v.                                            Case No. 1:18-cv-1042


TRW AUTOMOTIVE U.S. LLC, et al.                                                                    DEFENDANTS


                                                      ORDER

         Before the Court is Plaintiffs’ Motion for an Extension of Time to Perfect Service on

Defendants. ECF No. 3. Plaintiffs seek a 60-day extension of time to serve the complaint upon

Defendants. If the Court concludes that good cause exists to extend the time for service, the Court

must extend the time for an appropriate period. Fed. R. Civ. P. 4(m). In this case, the Court is not

satisfied that good cause exists to warrant an extension. 1 Accordingly, the Court finds that

Plaintiffs’ Motion for an Extension of Time to Perfect Service on Defendants (ECF No. 3) should

be and hereby is DENIED.

         IT IS SO ORDERED, this 24th day of October, 2018.

                                                                                   /s/ Susan O. Hickey
                                                                                   Susan O. Hickey
                                                                                   United States District Judge




1
 Plaintiffs simply assert in their motion that Defendants “are not going to waive service in this action” and that “good
cause exist[s] to extend the deadline to serve the Defendants to an additional 60 days.” ECF No. 3, p. 2.
